--------------------------------------------------------------------------------

Exhibit 10.2
 
JOURNAL COMMUNICATIONS, INC.
2007 OMNIBUS INCENTIVE PLAN
(as amended and restated as of October 11, 2010)


ARTICLE 1
PURPOSE


1.1. GENERAL. The purpose of the Journal Communications, Inc. 2007 Omnibus
Incentive Plan (the “Plan”) is to promote the success, and enhance the value, of
Journal Communications, Inc. (the “Company”), by linking the personal interests
of employees, officers, and directors of the Company or any Affiliate (as
defined below) to those of Company shareholders and by providing such persons
with an incentive for outstanding performance. The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract, and
retain the services of employees, officers, and directors upon whose judgment,
interest, and special effort the successful conduct of the Company’s operation
is largely dependent. Accordingly, the Plan permits the grant of incentive
awards from time to time to selected employees, officers, and directors of the
Company and its Affiliates.


ARTICLE 2
DEFINITIONS


2.1. DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:


(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.


(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Deferred Stock Unit Award, Performance Award,
Dividend Equivalent Award, Other Stock-Based Award, or any other right or
interest relating to Stock or cash, granted to a Participant under the Plan.


(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual Award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.


(d) “Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act.


(e) “Board” means the Board of Directors of the Company.

 
 

--------------------------------------------------------------------------------

 

(f) “Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall mean any of the following acts by
the Participant, as determined by the Committee: gross neglect of duty,
prolonged absence from duty without the consent of the Company, material breach
by the Participant of any published Company code of conduct or code of ethics;
or willful misconduct, misfeasance or malfeasance of duty which is reasonably
determined to be detrimental to the Company. With respect to a Participant’s
termination of directorship, “Cause” means an act or failure to act that
constitutes cause for removal of a director under applicable Wisconsin law. The
determination of the Committee as to the existence of “Cause” shall be
conclusive on the Participant and the Company.


(g) “Change in Control” means and includes the occurrence of any one of the
following events:


(i) individuals who, on December 31, 2006, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director after December 31, 2006 and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or


(ii) any Person becomes a Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of directors (the “Company Voting Securities”); provided, however, that for
purposes of this subsection (ii), the following acquisitions shall not
constitute a Change in Control: (A) an acquisition directly from the Company,
(B) an acquisition by the Company or a Subsidiary of the Company, (C) an
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, (D) an acquisition
by a Person who as of December 31, 2006 was a Beneficial Owner, directly or
indirectly, of 15% or more of the Company Voting Securities, or (E) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(iv) below); or


(iii) any Person who as of December 31, 2006 was a Beneficial Owner, directly or
indirectly, of 15% or more of the Company Voting Securities becomes a Beneficial
Owner, directly or indirectly, of 40% or more of the Company Voting Securities;
provided, however, that for purposes of this subsection (iii), an acquisition
directly from the Company shall not constitute a Change in Control; or


(iv) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another entity (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding shares of common stock of the Company (“Company Common Stock”)
and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no Person (other than (w)
any Person who as of December 31, 2006 is a Beneficial Owner, directly or
indirectly, of 15% or more of the Company Voting Securities, (x) the Company or
any Subsidiary of the Company, (y) the Surviving Entity or its ultimate parent,
or (z) any employee benefit plan (or related trust) sponsored or maintained by
any of the foregoing) is the beneficial owner, directly or indirectly, of 20% or
more of the total common stock or 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Surviving
Entity, and (C) at least a majority of the members of the board of directors of
the Surviving Entity were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or

 
- 2 -

--------------------------------------------------------------------------------

 

(v) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(h) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.


(i) “Committee” means the committee of the Board described in Article 4.


(j) “Company” means Journal Communications, Inc., a Wisconsin corporation, or
any successor corporation.


(k) “Continuous Status as a Participant” means the absence of any interruption
or termination of service as an employee, officer, or director of the Company or
any Affiliate, as applicable; provided, however, that for purposes of an
Incentive Stock Option “Continuous Status as a Participant” means the absence of
any interruption or termination of service as an employee of the Company or any
Parent or Subsidiary, as applicable, pursuant to applicable tax regulations.
Continuous Status as a Participant shall not be considered interrupted in the
following cases: (ii) a Participant transfers employment between the Company and
an Affiliate or between Affiliates, or (ii) in the discretion of the Committee
as specified at or prior to such occurrence, in the case of a spin-off, sale or
disposition of the Participant’s employer from the Company or any Affiliate, or
(iii) any leave of absence authorized in writing by the Company prior to its
commencement; provided, however, that for purposes of Incentive Stock Options,
no such leave may exceed 90 days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, on the 91st day
of such leave any Incentive Stock Option held by the Participant shall cease to
be treated as an Incentive Stock Option and shall be treated for tax purposes as
a Nonstatutory Stock Option. Whether military, government or other service or
other leave of absence shall constitute a termination of Continuous Status as a
Participant shall be determined in each case by the Committee at its discretion,
and any determination by the Committee shall be final and conclusive.

 
- 3 -

--------------------------------------------------------------------------------

 

(l) “Covered Employee” means a covered employee as defined in Code Section
162(m)(3).


(m) “Deferred Stock Unit” means a right granted to a Participant under Article 9
to receive Shares of Stock (or the equivalent value in cash or other property if
the Committee so provides) at a future time as determined by the Committee, or
as determined by the Participant within guidelines established by the Committee
in the case of voluntary deferral elections.


(n) “Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer. If the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination whether a Participant is Disabled will be made by the
Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.


(o) “Dividend Equivalent” means a right granted to a Participant under Article
12.


(p) “Effective Date” has the meaning assigned such term in Section 3.1.


(q) “Eligible Participant” means an employee, officer, or director of the
Company or any Affiliate.


(r) “Exchange” means any national securities exchange on which the Stock may
from time to time be listed or traded.


(s) “Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on such exchange or over such
system on such date or, in the absence of reported sales on such date, the
closing sales price on the immediately preceding date on which sales were
reported, or (ii) if the Stock is not listed on a securities exchange, the mean
between the bid and offered prices as quoted by the applicable interdealer
quotation system for such date, provided that if it is determined that the fair
market value is not properly reflected by such interdealer quotations, Fair
Market Value will be determined by such other method as the Committee determines
in good faith to be reasonable and in compliance with Code Section 409A.

 
- 4 -

--------------------------------------------------------------------------------

 

(t) “Full-Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).


(u) “Good Reason” (or a similar term denoting constructive termination) has the
meaning, if any, assigned such term in the employment, severance or similar
agreement, if any, between a Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, “Good Reason” shall have the meaning,
if any, given such term in the applicable Award Certificate. If not defined in
each such document, the term “Good Reason” as used herein shall not apply to a
particular Award.


(v) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.


(w) “Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision.


(x) “Independent Directors” means those members of the Board of Directors who
qualify at any given time as “independent” directors under Section 303A of the
New York Stock Exchange Listed Company Manual, “non-employee” directors under
Rule 16b-3 of the 1934 Act, and “outside” directors under Section 162(m) of the
Code.


(y) “Non-Employee Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate.


(z) “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.


(aa) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.


(bb) “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, that relates to or is valued by reference to Stock or other Awards
relating to Stock.


(cc) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.


(dd) “Participant” means a person who, as an employee, officer, or director of
the Company or any Affiliate, has been granted an Award under the Plan; provided
that in the case of the death or Disability of a Participant, the term
“Participant” refers to the Participant’s estate or other legal representative
acting in a fiduciary capacity on behalf of the Participant under applicable
state law and court supervision.


(ee) “Performance Award” means any award granted under the Plan pursuant to
Article 10.

 
- 5 -

--------------------------------------------------------------------------------

 

(ff) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.


(gg) “Plan” means the Journal Communications, Inc. 2007 Omnibus Incentive Plan,
as amended from time to time.


(hh) “Prior Plan” means the Company’s 2003 Equity Incentive Plan, as amended.


(ii) “Qualified Performance-Based Award” means an Award that is either (i)
intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in Section
11.2, or (ii) an Option or SAR having an exercise price equal to or greater than
the Fair Market Value of the underlying Stock as of the Grant Date.


(jj) “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 11.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.


(kk) “Restricted Stock Award” means Stock granted to a Participant under Article
9 that is subject to certain restrictions and to risk of forfeiture.


(ll) “Restricted Stock Unit Award” means the right granted to a Participant
under Article 9 to receive shares of Stock (or the equivalent value in cash or
other property if the Committee so provides) in the future, which right is
subject to certain restrictions and to risk of forfeiture.


(mm) “Retirement” with respect to an employee Participant means termination of
employment with the Company or an Affiliate after attaining age 60 and 10 years
of service. With respect to a Participant’s termination of service as a
Non-Employee Director, Retirement means a termination from service as a director
upon completion of the director’s entire term.


(nn) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.


(oo) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Article 15, the term “Shares” shall also
include any shares of stock or other securities that are substituted for Shares
or into which Shares are adjusted pursuant to Article 15.


(pp) “Stock” means (i) the $0.01 par value Class A Common Stock of the Company,
(ii) the $0.01 par value Class B Common Stock of the Company, and (iii) such
other securities of the Company as may be substituted for either such class of
Common Stock of the Company pursuant to Section 15.1.


(qq) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the grant
price of the SAR, all as determined pursuant to Article 8.

 
- 6 -

--------------------------------------------------------------------------------

 

(rr) “Subsidiary” means any corporation, limited liability company, partnership
or other entity, domestic or foreign, of which a majority of the outstanding
voting stock or voting power is beneficially owned directly or indirectly by the
Company. Notwithstanding the above, with respect to an Incentive Stock Option,
Subsidiary shall have the meaning set forth in Section 424(f) of the Code.


(ss) “1933 Act” means the Securities Act of 1933, as amended from time to time.


(tt) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.


ARTICLE 3
EFFECTIVE TERM OF PLAN


3.1. EFFECTIVE DATE. The Plan shall be effective as of the date it is approved
by the shareholders of the Company (the “Effective Date”).


3.2. TERMINATION OF PLAN. The Plan shall terminate on the tenth anniversary of
the Effective Date unless earlier terminated as provided herein. The termination
of the Plan on such date shall not affect the validity of any Award outstanding
on the date of termination, which shall continue to be governed by the
applicable terms and conditions of this Plan. Notwithstanding the foregoing, no
Incentive Stock Options may be granted more than ten (10) years after the
earlier of (a) adoption of this Plan by the Board, or (b) the Effective Date.


ARTICLE 4
ADMINISTRATION


4.1. COMMITTEE. The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who at the
time of consideration for such Award (i) are persons subject to the short-swing
profit rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated
to become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify as an Independent Director or
shall fail to abstain from such action shall not invalidate any Award made by
the Committee which Award is otherwise validly made under the Plan. The members
of the Committee shall be appointed by, and may be changed at any time and from
time to time in the discretion of, the Board. Unless and until changed by the
Board, the Compensation Committee of the Board is designated as the Committee to
administer the Plan.  The Board may reserve to itself any or all of the
authority and responsibility of the Committee under the Plan or may act as
administrator of the Plan for any and all purposes. To the extent the Board has
reserved any authority and responsibility or during any time that the Board is
acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.


4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Certificate and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, Company counsel or
any executive compensation consultant or other professional retained by the
Company or the Committee to assist in the administration of the Plan.

 
- 7 -

--------------------------------------------------------------------------------

 

4.3. AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to:


(a) Grant Awards;


(b) Designate Participants;


(c) Determine the type or types of Awards to be granted to each Participant;


(d) Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;


(e) Determine the terms and conditions of any Award granted under the Plan;


(f) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;


(g) Decide all other matters that must be determined in connection with an
Award;


(h) Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;


(i) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;


(j) Amend the Plan or any Award Certificate as provided herein; and


(k) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or any such other jurisdictions and to meet the
objectives of the Plan.


Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Non-Employee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.


4.4. DELEGATION. Subject to Wisconsin law as in effect from time to time, the
Board may, by resolution, expressly delegate to a special committee, consisting
of one or more directors who may but need not be officers of the Company, the
authority, within specified parameters as to the number and terms of Awards, to
(i) designate officers and/or employees of the Company or any of its Affiliates
to be recipients of Awards under the Plan, and (ii) to determine the number of
such Awards to be received by any such Participants; provided, however, that
such delegation of duties and responsibilities to an officer of the Company may
not be made with respect to the grant of Awards to eligible participants (a) who
are subject to Section 16(a) of the 1934 Act at the Grant Date, or (b) who as of
the Grant Date are reasonably anticipated to be become Covered Employees during
the term of the Award. The acts of such delegates shall be treated hereunder as
acts of the Board and such delegates shall report regularly to the Board and the
Compensation Committee regarding the delegated duties and responsibilities and
any Awards so granted.

 
- 8 -

--------------------------------------------------------------------------------

 

4.5. AWARD CERTIFICATES. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.


ARTICLE 5
SHARES SUBJECT TO THE PLAN


5.1. NUMBER OF SHARES. Subject to adjustment as provided in Section 5.2 and
Section 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 4,800,000. The maximum number
of Shares that may be issued upon exercise of Incentive Stock Options granted
under the Plan shall be 4,800,000.


5.2. SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the date of grant, but shall be added back to the Plan
share reserve in accordance with this Section 5.2.


(a) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued or forfeited Shares subject to the Award
will again be available for issuance pursuant to Awards granted under the Plan.


(b) Shares subject to Awards settled in cash will again be available for
issuance pursuant to Awards granted under the Plan.


(c) Shares withheld from an Award or delivered by a Participant to satisfy
minimum tax withholding requirements will again be available for issuance
pursuant to Awards granted under the Plan.


(d) If the exercise price of an Option is satisfied by delivering Shares to the
Company (by either actual delivery or attestation), only the number of Shares
issued to the Participant in excess of the Shares tendered (by delivery or
attestation) shall be considered for purposes of determining the number of
Shares remaining available for issuance pursuant to Awards granted under the
Plan.


(e) To the extent that the full number of Shares subject to an Option or SAR is
not issued upon exercise of the Option or SAR for any reason, including by
reason of net-settlement of the Award, only the number of Shares issued and
delivered upon exercise of the Option or SAR shall be considered for purposes of
determining the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan.

 
- 9 -

--------------------------------------------------------------------------------

 

(f) To the extent that the maximum number of Shares subject to an Award other
than an Option or SAR is not issued for any reason, including by reason of
failure to achieve maximum performance goals, only the number of Shares issued
and delivered shall be considered for purposes of determining the number of
Shares remaining available for issuance pursuant to Awards granted under the
Plan.


(g) Substitute Awards granted pursuant to Section 14.7 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.


5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.


5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 15.1):


(a) Options. The maximum aggregate number of Shares subject to Options granted
under the Plan in any 12-month period to any one Participant shall be 750,000.


(b) SARs. The maximum number of Shares subject to Stock Appreciation Rights
granted under the Plan in any 12-month period to any one Participant shall be
750,000.


(c) Restricted Stock or Restricted Stock Units. The maximum aggregate number of
Shares underlying Awards of Restricted Stock or Restricted Stock Units under the
Plan in any 12-month period to any one Participant shall be 750,000.


(d) Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards under the Plan in any 12-month period to any one Participant
shall be 750,000 Shares.


(e) Cash-Based Awards. The maximum aggregate amount that may be paid with
respect to cash-based Awards under the Plan to any one Participant in any fiscal
year of the Company shall be three percent (3%) of the Company’s consolidated
net earnings from continuing operations for such year as shown in the Company’s
consolidated statements of earnings and filed with the Company’s Annual Report
on Form 10-K.


5.5. LIMITATION ON ANNUAL “BURN RATE”. Notwithstanding any provision in the Plan
to the contrary (but subject to adjustment as provided in Section 15.1), the
maximum aggregate number of Shares with respect to Awards that may be granted
during any one fiscal year under the Plan is two percent (2%) of the total
shares of Class A Stock and Class B Stock outstanding as of the last day of the
prior fiscal year.


ARTICLE 6
ELIGIBILITY


6.1. GENERAL. Awards may be granted only to Eligible Participants. Incentive
Stock Options may be granted to only to Eligible Participants who are employees
of the Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of
the Code.


 
- 10 -

--------------------------------------------------------------------------------

 

ARTICLE 7
STOCK OPTIONS
 
7.1. GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:


(a) EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.7)
shall not be less than the Fair Market Value as of the Grant Date.


(b) PROHIBITION ON REPRICING. Except as otherwise provided in Section 15.1, the
exercise price of an Option may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
shareholders of the Company.


(c) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.


(d) PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants.


(e) EXERCISE TERM. Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.


(f) NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.


(g)       NO DIVIDEND EQUIVALENTS.  No Option shall provide for Dividend
Equivalents.


7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the requirements of Section 422 of the Code. If
all of the requirements of Section 422 of the Code are not met, the Option shall
automatically become a Nonstatutory Stock Option.


ARTICLE 8
STOCK APPRECIATION RIGHTS


8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:


(a) RIGHT TO PAYMENT. Upon the exercise of a SAR, the Participant to whom it is
granted has the right to receive, for each Share with respect to which the SAR
is being exercised, the excess, if any, of:


(1) The Fair Market Value of one Share on the date of exercise; over

 
- 11 -

--------------------------------------------------------------------------------

 

(2) The base price of the SAR as determined by the Committee, which shall not be
less than the Fair Market Value of one Share on the Grant Date.


(b) PROHIBITION ON REPRICING. Except as otherwise provided in Section 15.1, the
base price of a SAR may not be reduced, directly or indirectly by cancellation
and regrant or otherwise, without the prior approval of the shareholders of the
Company.


(c) EXERCISE TERM. Except for SARs granted to Participants outside the United
States, no SAR shall be exercisable for more than ten years from the Grant Date.


(d) NO DEFERRAL FEATURE. No SAR shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise of the SAR.


(e)       NO DIVIDEND EQUIVALENTS.  No SAR shall provide for Dividend
Equivalents.


(f) OTHER TERMS. All SARs shall be evidenced by an Award Certificate. Subject to
the limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement, and any other terms and
conditions of any SAR shall be determined by the Committee at the time of the
grant of the Award and shall be reflected in the Award Certificate.


ARTICLE 9
RESTRICTED STOCK, RESTRICTED STOCK UNITS
AND DEFERRED STOCK UNITS


9.1. GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS.
The Committee is authorized to make Awards of Restricted Stock, Restricted Stock
Units or Deferred Stock Units to Participants in such amounts and subject to
such terms and conditions as may be selected by the Committee. An Award of
Restricted Stock, Restricted Stock Units or Deferred Stock Units shall be
evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.


9.2. ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, without
limitation, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock). These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. Except
as otherwise provided in an Award Certificate or any special Plan document
governing an Award, the Participant shall have all of the rights of a
shareholder with respect to the Restricted Stock, and the Participant shall have
none of the rights of a shareholder with respect to Restricted Stock Units or
Deferred Stock Units until such time as Shares of Stock are paid in settlement
of the Restricted Stock Units or Deferred Stock Units. Unless otherwise provided
in the applicable Award Certificate, Awards of Restricted Stock will be entitled
to full dividend rights and any dividends paid thereon will be paid or
distributed to the holder no later than the end of the calendar year in which
the dividends are paid to shareholders or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders.

 
- 12 -

--------------------------------------------------------------------------------

 

9.3. FORFEITURE. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of Continuous Status as a
Participant during the applicable restriction period or upon failure to satisfy
a performance goal during the applicable restriction period, Restricted Stock or
Restricted Stock Units that are at that time subject to restrictions shall be
forfeited.


9.4. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be delivered
to the Participant at the time of grant either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.


ARTICLE 10
PERFORMANCE AWARDS


10.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant any
Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. Any such Awards with performance-based vesting criteria are referred
to herein as Performance Awards, and may be referred to by any other appropriate
descriptive name in the Award Certificate. The Committee shall have the complete
discretion to determine the number of Performance Awards granted to each
Participant, subject to Section 5.4, and to designate the provisions of such
Performance Awards as provided in Section 4.3. All Performance Awards shall be
evidenced by an Award Certificate or a written program established by the
Committee, pursuant to which Performance Awards are awarded under the Plan under
uniform terms, conditions and restrictions set forth in such written program.


10.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in an amount determined by the Committee. The foregoing two
sentences shall not apply with respect to a Performance Award that is intended
to be a Qualified Performance-Based Award if the recipient of such award (a) was
a Covered Employee on the date of the modification, adjustment, change or
elimination of the performance goals or performance period, or (b) in the
reasonable judgment of the Committee, may be a Covered Employee on the date the
Performance Award is expected to be paid.
 
 
- 13 -

--------------------------------------------------------------------------------

 

ARTICLE 11
QUALIFIED PERFORMANCE-BASED AWARDS


11.1. OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.


11.2. OTHER AWARDS. When granting any other Award, including cash-based Awards,
the Committee may designate such Award as a Qualified Performance-Based Award,
based upon a determination that the recipient is or may be a Covered Employee
with respect to such Award, and the Committee wishes such Award to qualify for
the Section 162(m) Exemption. If an Award is so designated, the Committee shall
establish performance goals for such Award, within the time period prescribed by
Section 162(m) of the Code, based on one or more of the following Qualified
Business Criteria, which performance goals may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of an Affiliate or a division, region, department or function within the Company
or an Affiliate:


—Revenue


—Sales


—Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)


—Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures)


—Net income (before or after taxes, operating income or other income measures)


—Cash (cash flow, cash generation or other cash measures)


—Stock price or performance


—Total shareholder return (stock price appreciation plus reinvested dividends
divided by beginning share price)


—Economic value added


—Return measures (including, but not limited to, return on assets, capital,
equity, investments or sales, and cash flow return on assets, capital, equity,
or sales);


—Operating margins


—Dividend payments


—Market share


—Improvements in capital structure


—Expenses (expense management, expense ratio, expense efficiency ratios or other
expense measures)

 
- 14 -

--------------------------------------------------------------------------------

 

—Business expansion or consolidation (acquisitions and divestitures)


—Internal rate of return or increase in net present value


—Working capital targets relating to inventory and/or accounts receivable


—Productivity measures


—Cost reduction measures


—Strategic plan development and implementation


—Operating measures such as growth in circulation, television and radio ratings
and market share


—Internal measures such as achieving a diverse workforce


—Growth in digital products or competencies


—New product development.


Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate. Any member of a
comparator group or an index that disappears during a measurement period shall
be disregarded for the entire measurement period. Performance Goals need not be
based upon an increase or positive result under a business criterion and could
include, for example, the maintenance of the status quo or the limitation of
economic losses (measured, in each case, by reference to a specific business
criterion).


11.3. PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than a
market-priced Option or SAR) shall be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the Qualified Business Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived, in whole
or in part, upon (i) the termination of employment of a Participant by reason of
death or Disability, or (ii) the occurrence of a Change in Control. Performance
periods established by the Committee for any such Qualified Performance-Based
Award may be as short as three months and may be any longer period. In addition,
the Committee has the right, in connection with the grant of a Qualified
Performance-Based Award, to exercise negative discretion to determine that the
portion of such Award actually earned, vested and/or payable (as applicable)
shall be less than the portion that would be earned, vested and/or payable based
solely upon application of the applicable performance goals.


11.4. INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
provide in any Qualified Performance-Based Award, at the time the performance
goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any of the following events that occurs during
a performance period (a) asset write-downs or impairment charges; (b) litigation
or claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30;
(f) extraordinary nonrecurring items as described in Management’s Discussion and
Analysis of Financial Condition and Results of Operations appearing in the
Company’s annual report to shareholders for the applicable year; (g)
acquisitions or divestitures; (h) share buy-back programs, and (i) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

 
- 15 -

--------------------------------------------------------------------------------

 

11.5. CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.


11.6. AWARD LIMITS. Section 5.4 sets forth (i) the maximum number of Shares that
may be granted in any one-year period to a Participant in designated forms of
stock-based Awards, and (ii) the maximum aggregate dollar amount that may be
paid with respect to cash-based Awards under the Plan to any one Participant in
any fiscal year of the Company.

 
- 16 -

--------------------------------------------------------------------------------

 

ARTICLE 12
DIVIDEND EQUIVALENTS


12.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder,
subject to such terms and conditions as may be selected by the Committee.
Dividend Equivalents shall entitle the Participant to receive payments equal to
dividends with respect to all or a portion of the number of Shares subject to a
Full-Value Award, as determined by the Committee. The Committee may provide that
Dividend Equivalents will be paid or distributed when accrued or will be deemed
to have been reinvested in additional Shares, or otherwise reinvested.
Notwithstanding the preceding sentence, if Dividend Equivalents are granted with
respect to a Performance Award, such Dividend Equivalents shall, as provided in
the Award Certificate, either (i) be reinvested in the form of additional Shares
or units equivalent to Shares, which shall be subject to the same performance
and vesting provisions as provided for the host Performance Award, or (ii) be
credited by the Company to an account for the Participant and accumulated
without interest until the date upon which the host Performance Award becomes
earned and vested.  Dividend Equivalents credited to a Participant’s account
with respect to vested Performance Awards shall be distributed to the
Participant at the same time as the distribution of cash or Shares under the
host Performance Award.  A Participant shall have no right to Dividend
Equivalents accumulated with respect to Performance Awards that are forfeited,
and any such unearned Dividend Equivalents will be reconveyed to the Company
without further consideration or any act or action by the Participant.  Unless
otherwise provided in the applicable Award Certificate, Dividend Equivalents
paid on Full-Value Awards that are not Performance Awards will be paid or
distributed no later than the 15th day of the 3rd month following the later of
(i) the calendar year in which the corresponding dividends were paid to
shareholders, or (ii) the first calendar year in which the Participant’s right
to such Dividends Equivalents is no longer subject to a substantial risk of
forfeiture.


ARTICLE 13
STOCK OR OTHER STOCK-BASED AWARDS


13.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation Shares
awarded purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, and Awards valued by reference to book value of Shares
or the value of securities of or the performance of specified Parents or
Subsidiaries. The Committee shall determine the terms and conditions of such
Awards.


ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS


14.1. PAYMENT OF AWARDS. At the discretion of the Committee, payment of Awards
may be made in cash, Stock, a combination of cash and Stock, or any other form
of property as the Committee shall determine. In addition, payment of Awards may
include such terms, conditions, restrictions and/or limitations, if any, as the
Committee deems appropriate, including, in the case of Awards paid in the form
of Stock, restrictions on transfer and forfeiture provisions. Further, payment
of Awards may be made in the form of a lump sum, or in installments, as
determined by the Committee.

 
- 17 -

--------------------------------------------------------------------------------

 

14.2. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that the Committee may (but
need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.


14.3. STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal or state securities laws, rules
and regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.


14.4. ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise provided in the
Award Certificate or any special Plan document governing an Award, upon the
termination of a person’s Continuous Status as a Participant by reason of death
or Disability:


(i) all of that Participant’s outstanding Options and SARs shall become fully
exercisable, and shall thereafter remain exercisable for a period of one (1)
year or until the earlier expiration of the original term of the Option or SAR;


(ii) all time-based vesting restrictions on that Participant’s outstanding
Awards shall lapse as of the date of termination; and


(iii) the payout opportunities attainable under all of that Participant’s
outstanding performance-based Awards shall be deemed to have been fully earned
as of the date of termination as follows:


(A) if the date of termination occurs during the first half of the applicable
performance period, all relevant performance goals will be deemed to have been
achieved at the “target” level, and


(B) if the date of termination occurs during the second half of the applicable
performance period, the actual level of achievement of all relevant performance
goals against target will be measured as of the end of the calendar quarter
immediately preceding the date of termination, and


(C) in either such case, there shall be a prorata payout to the Participant or
his or her estate within thirty (30) days following the date of termination
(unless a later date is required by Section 17.3 hereof) based upon the length
of time within the performance period that has elapsed prior to the date of
termination.

 
- 18 -

--------------------------------------------------------------------------------

 

To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.


14.5. RETIREMENT. Except as otherwise provided in the Award Certificate or any
special Plan document governing an Award, upon a Participant’s Retirement, all
of his or her unvested Awards shall terminate as of the date of Retirement, and
any vested Options or SARs held by the Participant as of the date of Retirement
shall remain exercisable until the expiration of the original term of the Option
or SAR. Notwithstanding the foregoing, the Committee may in its sole discretion
at any time determine that, upon the Retirement of a Participant, all or a
portion of such Participant’s Options and SARs shall become fully or partially
exercisable, that all or a part of the time-based vesting restrictions on all or
a portion of the Participant’s outstanding Awards shall lapse, and/or that any
performance-based criteria with respect to any Awards held by that Participant
(other than Awards that are intended to remain as Qualified Performance-Based
Awards) shall be deemed to be wholly or partially satisfied, in each case, as of
such date as the Committee may, in its sole discretion, declare. The Committee
may discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 14.5. To the extent that,
pursuant to this provision, any Incentive Stock Options are exercised more than
three months after the date of termination, such Options shall be deemed to be
Nonstatutory Stock Options.


14.6. EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 14.6 shall
apply in the case of a Change in Control, unless otherwise provided in the Award
Certificate or any special Plan document or separate agreement with a
Participant governing an Award.


(a) Awards not Assumed or Substituted by Surviving Entity. Upon the occurrence
of a Change in Control, and except with respect to any Awards assumed by the
Surviving Entity or otherwise equitably converted or substituted in connection
with the Change in Control in a manner approved by the Committee or the Board:


(i) all outstanding Options and SARs shall become fully exercisable, and shall
thereafter remain exercisable or lapse as provided in the Plan or the applicable
Award Certificate;


(ii) all time-based vesting restrictions on outstanding Awards shall lapse as of
the date of the Change in Control; and


(iii) the payout level under all outstanding performance-based Awards shall be
determined and deemed to have been earned as of the effective date of the Change
in Control as follows:


(A) if the Change in Control occurs during the first half of the applicable
performance period, all relevant performance goals will be deemed to have been
achieved at the “target” level, and


(B) if the Change in Control occurs during the second half of the applicable
performance period, the actual level of achievement of all relevant performance
goals against target will be measured as of the end of the calendar quarter
immediately preceding the Change in Control, and

 
- 19 -

--------------------------------------------------------------------------------

 

(C) in either such case, there shall be a prorata payout to Participants within
thirty (30) days following the Change in Control (unless a later date is
required by Section 17.3 hereof) based upon the length of time within the
performance period that has elapsed prior to the date of the Change in Control.


To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.


(b) Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the Surviving Entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within two years after the effective
date of the Change in Control, a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, then:


(i) all of that Participant’s outstanding Options and SARs shall become fully
exercisable, and shall thereafter remain exercisable for a period of one (1)
year or until the earlier expiration of the original term of the Option or SAR;


(ii) all time-based vesting restrictions on that Participant’s outstanding
Awards shall lapse as of the date of such employment termination; and


(iii) the payout level under all of that Participant’s performance-based Awards
that were outstanding immediately prior to effective time of the Change in
Control shall be determined and deemed to have been earned as of the date of
such employment termination as follows:


(A) if the date of termination occurs during the first half of the applicable
performance period, all relevant performance goals will be deemed to have been
achieved at the “target” level, and


(B) if the date of termination occurs during the second half of the applicable
performance period, the actual level of achievement of all relevant performance
goals against target will be measured as of the end of the calendar quarter
immediately preceding the date of termination, and


(C) in either such case, there shall be a prorata payout to the Participant or
his or her estate within thirty (30) days following the date of termination
(unless a later date is required by Section 17.3 hereof) based upon the length
of time within the performance period that has elapsed prior to the date of
termination.


With regard to each Award, a Participant shall not be considered to have
resigned for Good Reason unless either (i) the Award Certificate includes such
provision or (ii) the Participant is party to an employment, change-in-control,
severance or similar agreement with the Company or an Affiliate that includes
provisions in which the Participant is permitted to resign for Good Reason. To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.


14.7. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 
- 20 -

--------------------------------------------------------------------------------

 

14.8. BENEFICIARIES.  Notwithstanding Section 14.2, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee.  If no beneficiary has been designated or survives the
Participant, any payment due to the Participant shall be made to the
Participant’s estate.  Subject to the foregoing, a beneficiary designation may
be changed or revoked by a Participant, in the manner provided by the Company,
at any time provided the change or revocation is filed with the Committee.


ARTICLE 15
CHANGES IN CAPITAL STRUCTURE


15.1. MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction between
the Company and its shareholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Notwithstanding the foregoing, the Committee shall
not make any adjustments to outstanding Options or SARs that would constitute a
modification or substitution of the stock right under Treas. Reg. Sections
1.409A-1(b)(5)(v) that would be treated as the grant of a new stock right or
change in the form of payment for purposes of Code Section 409A. Without
limiting the foregoing, in the event of a subdivision of the outstanding Stock
(stock-split), a declaration of a dividend payable in Shares, or a combination
or consolidation of the outstanding Stock into a lesser number of Shares, the
authorization limits under Section 5.1 and 5.4 shall automatically be adjusted
proportionately, and the Shares then subject to each Award shall automatically,
without the necessity for any additional action by the Committee, be adjusted
proportionately without any change in the aggregate purchase price therefor.


15.2. DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code Section
162(m) where applicable, or (vi) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

 
- 21 -

--------------------------------------------------------------------------------

 

15.3. GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.


ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION


16.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
shareholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the number of Shares available under the Plan, (ii) expand the types of
awards under the Plan, (iii) materially expand the class of participants
eligible to participate in the Plan, (iv) materially extend the term of the
Plan, or (v) otherwise constitute a material change requiring shareholder
approval under applicable laws, policies or regulations or the applicable
listing or other requirements of an Exchange, then such amendment shall be
subject to shareholder approval; and provided, further, that the Board or
Committee may condition any other amendment or modification on the approval of
shareholders of the Company for any reason, including by reason of such approval
being necessary or deemed advisable (i) to comply with the listing or other
requirements of an Exchange, or (ii) to satisfy any other tax, securities or
other applicable laws, policies or regulations.


16.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:


(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award as of the date of such action;


(b) The original term of an Option or SAR may not be extended without the prior
approval of the shareholders of the Company;


(c) Except as otherwise provided in Section 15.1, the exercise price of an
Option or SAR may not be reduced, directly or indirectly, without the prior
approval of the shareholders of the Company; and


(d) No termination, amendment, or modification of the Plan shall reduce or
diminish the value of any Award previously granted under the Plan, without the
written consent of the Participant affected thereby.


16.3. COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.

 
- 22 -

--------------------------------------------------------------------------------

 

ARTICLE 17
GENERAL PROVISIONS


17.1. RIGHTS OF PARTICIPANTS.


(a) No Participant or any Eligible Participant shall have any claim to be
granted any Award under the Plan. Neither the Company, its Affiliates nor the
Committee is obligated to treat Participants or Eligible Participants uniformly,
and determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).


(b) Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer, or director of the Company or any Affiliate, whether for the
duration of a Participant’s Award or otherwise.


(c) Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company or any Affiliate and, accordingly,
subject to Article 16, this Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Committee without giving
rise to any liability on the part of the Company or an of its Affiliates.


(d) No Award gives a Participant any of the rights of a shareholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.


17.2. WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise, lapse of restriction or other taxable event arising as a result of
the Plan. With respect to withholding required upon any taxable event under the
Plan, the Committee may, at the time the Award is granted or thereafter, require
or permit that any such withholding requirement be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes. All such elections shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.

 
- 23 -

--------------------------------------------------------------------------------

 

17.3. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.


(a) General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code.  The Plan and all Award
Certificates shall be construed in a manner that effects such
intent.  Nevertheless, the tax treatment of the benefits provided under the Plan
or any Award is not warranted or guaranteed.  Neither the Company, its
Affiliates nor their respective directors, officers, employees or advisers
(other than in his or her capacity as a Participant) shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by any Participant
or other taxpayer as a result of the Plan or any Award.


(b) Definitional Restrictions.  Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless (i) the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition), or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise.  This provision does not prohibit
the vesting of any Award upon a Change in Control, Disability or separation from
service, however defined.  If this provision prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the next earliest payment or distribution date or event specified in the
Award Certificate that is permissible under Section 409A.


(c) Allocation among Possible Exemptions.  If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee or the General Counsel) shall
determine which Awards or portions thereof will be subject to such exemptions.


(d) Six-Month Delay in Certain Circumstances.  Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable under this Plan or any
Award Certificate by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Committee under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):


(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s separation from
service; and


(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.

 
- 24 -

--------------------------------------------------------------------------------

 

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.


(e) Installment Payments.  If, pursuant to an Award granted after October 1,
2010, a Participant is entitled to a series of installment payments, such
Participant’s right to the series of installment payments shall be treated as a
right to a series of separate payments and not to a single payment.  For
purposes of the preceding sentence, the term “series of installment payments”
has the meaning provided in Treas. Reg. Section 1.409A-2(b)(2)(iii) (or any
successor thereto).


(f) Eligibility Requirements.  Eligible Participants who are service providers
to an Affiliate may be granted Options or SARs under this Plan only if the
Affiliate qualifies as an “eligible issuer of service recipient stock” within
the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under Code
Section 409A.


17.4. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. This Plan is not
intended to be subject to ERISA.


17.5. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.


17.6. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.


17.7. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.


17.8. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


17.9. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

 
- 25 -

--------------------------------------------------------------------------------

 

17.10. GOVERNMENT AND OTHER REGULATIONS.


(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.


(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.


17.11. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
internal laws of the State of Wisconsin.


17.12. ADDITIONAL PROVISIONS. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.


17.13. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 
- 26 -

--------------------------------------------------------------------------------

 

17.14. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 4, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
 
 
- 27 -

--------------------------------------------------------------------------------